                 Case 2:17-cv-01946-JCM-BNW Document 162
                                                     161 Filed 06/01/20
                                                               05/29/20 Page 1 of 3



           1 Marquis Aurbach Coffing
             Craig R. Anderson, Esq.
           2 Nevada Bar No. 6882
             10001 Park Kun Drive
           3 Las Vegas, Nevada 89145
             Telephone: (702) 382-0711
           4 Facsimile: (702) 382-5816
             canderson@maclaw.com
           5   Attorneys for Defendants LVMPD, Sgt. Crumrine, Ofc. Tran and Ofc. Flores

           6                             UNITED STATES DISTRICT COURT

           7                                     DISTRICT OF NEVADA

           8   ESTATE OF TASHI S. FARMER a/k/a                                Case Number:
               BROWN, et. al.                                           2:17-cv-01946-JCM-BNW
           9
                                              Plaintiffs,
          10
                       vs.
~         11
           LAS VEGAS METROPOLITAN POLICE
w     ~ 12 DEPARTMENT, et. al.,
O     °`
U    ~d 13                                    Defendants.
x ~_~
   c --
U ~ ~ ~ 14
                                STIPULATION AND ORDER TO CONTINUE TRIAL
~
~ ~za
  ~ ~~ 15
~ ~ n~                                              (FIRST REQUEST)
~ o' ~ 16
      ~«
v~ -' ~«
                       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Estate of
~         17
               Tashi S. Farmer a/k/a Tashii Farmer a/k/a Tashii Brown, by and through its Special
~         18
►~             ~, Administrator, Lorin Michelle Taylor; T.B., a minor; and E.B. a minor, by and through their
          19
               attorneys of record, Boris Treyzon, Esq. of Abir Cohen Treyzon Salo, LLP; Defendant
          20
               Kenneth Lopera, by and through his attorney of record, Daniel R. McNutt, Esq. of McNutt
          21
               Law Firm; and Defendant Las Vegas Metropolitan Police Department, by and through their
          22
               attorney of record, Craig R. Anderson, Esq. of Marquis Aurbach, that the trial currently set
          23
               for July 27, 2020 (ECF No. 158) be continued to a date convenient for the court on a stack
          24
               beginning on either October, November, or December 2020.
          25
                       //
          26
                       ///
          27

                                                            Page 1 of
                                                                            MAC': (X687-057 40561 SO 1 5/39/2020 2:1 I PM
                     Case 2:17-cv-01946-JCM-BNW Document 162
                                                         161 Filed 06/01/20
                                                                   05/29/20 Page 2 of 3




                1           This Stipulation is entered into for the following reasons:

                2           1.      On October 16, 2019, this Court set a jury trial date on a stacked calendar

                3 ~ beginning July 27, 2020. (ECF No. 158) Motions in Limine are dLie on June 26, 2020.

                4           2.      After the trial setting, the parties agreed to a mediation with former Magistrate

                5 ~ Judge Peggy Leen at JAMS.

                6           3.      The mediation was originally scheduled for May 21, 2020.

                7           4.      Due to travel restrictions resulting from the COVID-19 pandemic, the

                8   mediation was recently moved to July 14, 2020.

                9           5.      The mediation was scheduled to provide the parties a chance at settlement prior

               10 to incurring the costs and fees associated with trial preparation (i.e., motions in limine, expert

~              11   fees, and overall trial preparation).
Z
w         ~ 12              6.      The new mediation date is currently set after the motions in limine deadline
O              7
U       ~~r    1    and just two-weeks before the start of trial.
      7
      J ~ (r

U~b~ 14                     7.      The parties request that the court continue the current trial date so that the
~ =~'~
~ ~z~ 15            parties do not unnecessarily incur the expenses associated with filing motions in limine,
]~~_
  -- nn _
      o > c
               16   paying experts, and otherwise preparing for trial.
cn
~.,
~         `~ 17
~         c
~            18            ///

               19

               20          ///

               21

               22          ///

               23

               24          ///

               25

               26          ///

               27
                                                               Page 2 of 3
                                                                                   MAC: 14687-057 4056150 15/29/2020 2:11 PM
                Case 2:17-cv-01946-JCM-BNW Document 162
                                                    161 Filed 06/01/20
                                                              05/29/20 Page 3 of 3



           1            8.      The parties have met and conferred and agree that a new trial date in either

           2 October, November, or December or any time thereafter at the convenience of the Court.

           3            This is the first stipulation filed herein to continue the trial dates.

           4            IT IS SO STIPULATED this 27th day of May, 2020.

           5    MARQUIS AURBACH COFFING                            ABIR COHEN TR~YTON SALO, LLP

           6
                By:     s/Crai~7 R. Anderson                        By:      s/Boris Treyzon
           7          Craig R. Anderson, Esq.                             Boris Treyzon, Esq.
                      Nevada Bar No. 6882                                 Admitted Pro Hac
           8          10001 Park Run Drive                                16001 Ventura Blvd., Ste. 200
                      Las Vegas, Nevada 89145                             Encino, California 91436
           9          Attorney for Defendant LVMPD                        Attorney for Plaintiffs

          10    MCNUTT LAW FIRM

~        11
Z               By:      s/Daniel R. McNutt
w        12           Daniel R. McNutt, Esq.
w                     Nevada Bar No. 7815
O     °`
V   ~ ~` 13
x ~,~~.               625 South Eighth Street
                      Las Vegas, NV 89101
V~~~14                Attorney for Defendant Lopera
~ ~~x~~`
as
~,,, ~ ? 4 15
   A~                                             ORDER
~ o' ~ 16
cn ~«            IT IS HEREBY ORDERED this _day of May, 2020, that the trial date in the above-
~    " 17
Ot   c    referenced action is hereby moved to November 2 , 20 20 at 9:00 am. Calendar Call is
~      18

          19    October 28, 2020 at 1:30 p.m.

          20             DATED June 1, 2020.

          21
                                                                 United States District Court Judge
          22

          23

          24

          25

          26

          27
                                                            Page 3 of 3
                                                                                  MAC:14687-057 4056150 1 5/29/2020 2: 1 t PM
